Citation Nr: 9909846	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  96-49 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an immune 
deficiency disorder, claimed as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran had active service from May 1964 to October 1968.  
Service in Vietnam is indicated by the evidence of record.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an adverse rating decision in June 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located Fort Harrison, Montana.

This case was previously before the Board in May 1998, at 
which time it was remanded for further development.  As will 
be explained further below, those actions have been completed 
to the extent possible and this case is properly before the 
Board for adjudication upon the merits at this time.


FINDINGS OF FACTS

1.  An RO rating decision in January 1985 denied the claim of 
service connection for immunologic disorder.

2.  Since the January 1985 RO rating decision, evidence which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has not been submitted.  


CONCLUSIONS OF LAW

1.  The January 1985 RO rating decision is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.1103 (1998).

2.  Evidence received since the January 1985 rating decision 
denying entitlement to service connection for immunologic 
disorder is not new and material, and the claim is not 
reopened. 38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks entitlement to service 
connection for an immune deficiency disorder.  A rating 
decision in January 1985 denied the veteran's claim of 
immunologic disorder.  The veteran did not appeal the 
decision.

Relevant law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).   Service connection may also be granted for 
disease which is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that veterans who served on active duty in Vietnam during the 
Vietnam era are presumed to have been exposed to Agent Orange 
or similar herbicides. These regulations also stipulate the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.  The 
specified diseases are chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, soft-tissue sarcoma, 
multiple myeloma, and respiratory cancers. 38 U.S.C.A. § 1116 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(1998).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed.Cir.1994). In other words, the fact that the 
veteran does not meet the requirements of 38 C.F.R. § 3.309 
does not in and of itself preclude him from establishing 
service connection as he may, in the alternative, establish 
service connection by way of proof of actual direct 
causation, showing that his exposure to Agent Orange during 
service caused the currently claimed disability.

Finality/new and material evidence 

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(1998).  Once a decision becomes final, new and material 
evidence is required to reopen the claim.  38 U.S.C.A. § 5108 
provides that "[I]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the secretary shall reopen the claim and review the former 
disposition of the claim."  

An appeal consists of a timely filed notice of disagreement 
and a timely filed substantive appeal.  38 C.F.R. § 20.200.  
A notice of disagreement must be filed within one year of the 
date notice of the RO's determination is mailed to the 
claimant.  Otherwise, the determination becomes final.  
38 C.F.R. § 20.302(a).  

"New and material evidence" is defined by the Secretary as 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1998);  Hodge v. West, 155 F. 
3d 1356  (Fed. Cir. 1998).

The Court has set forth guidelines regarding the credibility 
to be accorded to the additional evidence submitted in a 
claim for service connection based on finality. These 
guidelines require that in determining the issue of whether 
the additional evidence submitted is new and material, a 
question of law, the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). The Court has held that this presumption of 
credibility is not unlimited. Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible. Duran v. Brown, 7 Vet. App. 216, 220 
(1994).

Where the dispositive issue involves a question of medical 
causation (such as whether a condition claimed is the result 
of active service in the military), then competent medical or 
other probative evidence is necessary.  In Moray v. Brown, 
5 Vet. App. 211, 214 (1993), the Court noted that lay persons 
are not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation, or in this case, of aggravation of a 
preexisting disease, cannot suffice to reopen a claim under 
38 U.S.C. 5108."

In determining whether to reopen previously and finally 
denied claims, the two-step test which was announced in Manio 
v. Derwinski, 1 Vet. App. 140 (1991), has been replaced by a 
three-step test.  Under the new Elkins test, see Elkins v. 
West, U.S. Vet. App. No. 1534 (Feb. 17, 1999), the Secretary 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Second, if new and material evidence has 
been presented, immediately upon reopening the claim, the 
Secretary must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Third, if the claim is well grounded, 
the Secretary may then proceed to evaluate the merits of the 
claim but only after ensuring that his duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. West, 
U.S. Vet. App. No. 97-2180 (Feb. 17, 1999).

In order to warrant reopening a previously and finally 
disallowed claim, the newly presented or secured evidence 
must be not cumulative of evidence of record at the time of 
the last prior final disallowance and must tend to prove the 
merits of the claim as to each essential element that was 
lacking in the last final disallowance.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

Factual background

The "old" evidence

The veteran filed an initial claim of entitlement to service 
connection for an immune system problem, claim as due to 
Agent Orange exposure, in November 1984. The evidence at the 
time of the January 1985 rating decision may be briefly 
summarized.

The veteran's service medical records are negative for any 
immunologic disorder or complaints.  The veteran was treated 
for pneumonia in March 1966 with no further recurrence.  

Post-service VA medical records from March 1984 to November 
1984 are included in the claims file.  In March 1984, the 
veteran was hospitalized for bacterial meningitis due to 
streptococcus pneumonia, left lower lobe pneumonia due to 
suspected streptococcus pneumoniae with sepsis due to same 
organism.

The veteran reported in an Agent Orange Registration report 
that he served in Vietnam from December 1965 to December 1966 
and from June 1967 to June 1968.  He described his complaints 
as poor lungs and easily contracted pneumonia.  He listed his 
diagnoses as post-bacterial meningitis due to streptococcus 
pneumonia and post-left lower lobe pneumonia due to suspected 
streptococcus pneumonia with sepsis due to same problems.

The veteran underwent VA general examination in July 1984.  
After his examination, the examiner's diagnoses included 
marked immunoglobulin G and immunoglobulin M deficiency, 
chronic sinusitis, and history of streptococcus pneumonia, 
meningitis, March 1984.

Additional VA out-patient and hospitalization records from 
July 1984 to November 1984 reflect that the veteran was 
hospitalized in July 1984 and diagnosed upon discharge with 
common variable immunodeficiency.  In November 1984, an out-
patient examiner's diagnosis was immunodeficiency syndrome.

The January 1985 RO decision

The January 1985 rating decision denied the claim of service 
connection for immunologic disorder.  The RO observed that 
the veteran's service medical records reflected no treatment 
for or complaints of immunologic disorder in service.   The 
one episode of pneumonia during service was considered by the 
RO to be acute and transitory.

The veteran was informed of the RO's decision by letter dated 
in February 1985.  He did not appeal that determination.

The additional evidence

The veteran sought to reopen his claim for entitlement to 
service connection for Agent Orange disabilities in July 
1993.  

Submitted in support of his claim are VA out-patient and 
hospitalization records from February 1989 to April 1993 
which reflect continued treatment for hypogammaglobulinemia, 
bronchopneumonia, and allergies. 

In an undated statement, the veteran's wife asserted that the 
veteran had been treated for his immunological disability 
since 1986.  She noted that in 1986, at the time of the 
veteran's diagnosis, the examiner suggested that the 
immunological disability was related to Agent Orange.

In a June 1996 decision, the RO denied entitlement to service 
connection for common variable immune deficiency as a result 
of exposure to herbicides.  The veteran filed a timely notice 
of disagreement in June 1996 and perfected his appeal in 
October 1996.  Thereafter the case was forwarded to the Board 
for review.

In a May 1998 remand, the Board requested that the RO contact 
the veteran and seek a medical statement from the veteran's 
1986 examiner.  Furthermore, the Board clarified the issue on 
appeal as whether new and material evidence had been 
presented to reopen a claim for entitlement to service 
connection for immune deficiency disorder claimed as 
secondary to herbicide exposure.

In May 1998, the RO requested that the veteran provide a 
statement from the medical examiner regarding the 
relationship between any immune deficiency and Agent Orange 
exposure.  The RO included a VA release of information 
authorization form.  In June 1998, the RO received a signed 
copy of the release of information form which stated that the 
veteran had been treated at the Salt Lake City Utah, VAMC and 
by Dr. Hurtwig at the Helena, Montana VAMC.  Further, the 
veteran had received continued medical treatment at the Miles 
City, Montana VAMC.  No additional medical statements were 
submitted.  The Board notes that copies of the veteran's 
treatment records referred to in the authorization form are 
already associated with the claims file.

In September 1998, the RO determined that no new and material 
evidence had been presented to reopen the claim for service 
connection for an immune deficiency disorder secondary to 
herbicide exposure.  Thereafter, the case was forwarded to 
the Board for review.


Analysis

The January 1985 rating decision that denied the veteran's 
claim of entitlement to service connection for immunological 
disorder is final in the absence of a timely filed appeal, 
and the veteran's claim of service connection may only be 
opened if he submits new and material evidence.  See 38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156(a), 20.1103.

The Board has reviewed the evidence which has been submitted 
since the January 1985 final rating decision.  The additional 
evidence that has been received consists of clinical records 
that show treatment for hypogammaglobulinemia and continued 
immunological complaints similar to those reported previously 
and considered in the January 1985 rating denial.  In 
essence, this evidence documents ongoing treatment and as 
such does not tend to show incurrence in service or otherwise 
link the veteran's immune deficiency to service.

Added to the record are additional statements from the 
veteran to the effect that his immune deficiency disorder is 
related to exposure to Agent Orange during service.  This is 
essentially duplicative and cumulative of statements made by 
the veteran at the time of the January 1985 RO decision.  
Moreover, as a lay person, the lacks the capability to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also Moray and 
Routen, supra.

With respect to the contention that a VA physician informed 
the veteran and his spouse that his immune deficiency was due 
to exposure to Agent Orange exposure, the Board observes that 
attempts were made to verify this, without success.  Lay 
evidence of what a physician purportedly said is not 
competent to show a nexus between a current disorder and 
incidents of service over 20 years earlier.  The connection 
between what a physician said and the layman's account of 
what the physician purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute "medical" evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 74 (1995). 

In short, the evidence submitted since the January 1985 RO 
decision is not new and material.  That is, evidence which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has not been submitted.  Since the veteran has not submitted 
the requisite new and material evidence, the January 1985 RO 
rating decision remains final, the claim may not be reopened, 
and the benefit sought on appeal remains denied.  See 
38 U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. §§ 3.156, 
20.1103 (1998).  

Additional matters

VA regulations pertaining to herbicide exposure changed 
between the January  1985 RO decision and the veteran's 
current appeal. The Board notes that some recent Court 
decisions are somewhat unclear regarding the concept of 
whether there is a new claim when the law and regulations 
have been amended.  See Ashford v. Brown, 10 Vet. App. 120 
(1997); Routen v. Brown, 10 Vet. App. 183 (1997). However, 
the veteran's claim, in essence, is not based on a new and 
different theory of entitlement that could not have been 
raised prior to the new regulatory changes. See Spencer v. 
Brown, 4 Vet. App. 283, 289 (1993); Harder v. Brown, 5 Vet. 
App. 183 (1993).  That is, he contends that he has immune 
deficiency due to exposure to Agent Orange in Vietnam.  
Moreover, both before and after the regulatory changes, the 
disability in question, immune deficiency disorder, does not 
appear on the list of Agent Orange related disabilities.  
Accordingly, the Board has concluded that under the facts 
presented in this case, the regulatory changes are not 
sufficient to constitute new and material evidence.

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claim.  

Finally, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In Bernard, the 
Court held that before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.    

In adjudicating this claim, the RO applied the standard 
enunciated by the Court in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).   See the September 1998 Supplemental 
Statement of the Case.  This standard has since been rendered 
invalid by the United States Court of Appeals for the Federal 
Circuit in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

The Board concludes that there has been no prejudice to the 
veteran, as, even under the Hodge test, the veteran's claim 
is not capable of being reopened.  With respect to due 
process considerations, the veteran was given the provisions 
of 38 C.F.R. § 3.156, which Hodge says must be applied, in 
the Supplemental Statement of the Case.  The Board concludes 
that the veteran has been adequately informed of the basis 
for the RO's decision, that he was accorded ample opportunity 
to present his claim fully, and that any error by the RO in 
adjudicating the claim under the now invalidated Colvin 
standard could not have been prejudicial. A remand so that 
the RO could apply the Hodge standard therefore would serve 
no useful purpose.  


ORDER

New and material evidence has not been received to reopen the 
claim of service connection for an immune deficiency disorder 
secondary to herbicide exposure.  The benefit sought on 
appeal remains denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The Court's now invalidated position in Colvin was that evidence is "material" where it, first, is "relevant to 
and probative of the issue at hand" and, second, where it is of "sufficient weight or significance that there is a 
reasonable possibility that the new evidence, when viewed in the context of all the evidence, both new and 
old, would change the outcome."   

